Citation Nr: 9919709	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-07 034	)	DATE
	)
	)

On appeal from the 
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left eye disorder.

2. Entitlement to service connection for an adjustment 
disorder with depressed mood.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for peripheral 
neuropathy as secondary to Agent Orange/herbicide 
exposure.

5. Entitlement to service connection for residuals of a chest 
shell fragment wound.

6. Entitlement to a compensable rating for tinea versicolor.

7. Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently rated 10 percent 
disabling.

8. Entitlement to a compensable rating for right fifth finger 
shell fragment wound residuals.

9. Entitlement to a compensable rating for right (minor) 
shoulder shell fragment wound residuals.

10. Entitlement to a compensable 
rating for residuals of neck and scalp shell fragment 
wounds.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  The Board of Veterans' Appeals (Board) remanded this 
case to the RO in May 1997.  The claims for compensable 
ratings for right (minor) shoulder shell fragment wound 
residuals and for right fifth finger shell fragment wound 
residuals have been separated and appear as listed on the 
preceding page for the reasons set forth below.  The claims 
for service connection for bilateral hearing loss, peripheral 
neuropathy as secondary to Agent Orange/herbicide exposure, 
and residuals of a chest shell fragment wound, as well as the 
claims for compensable ratings for right (minor) shoulder 
shell fragment wound residuals and neck and scalp shell 
fragment wound residuals are the subjects of the REMAND 
section of this decision.  


FINDINGS OF FACT

1. The veteran did not sustain a left eye injury in service; 
he was first treated for a left eye injury many years 
after service, and there is no medical evidence linking 
any current left eye disorder to service or any incident 
thereof.

2. An adjustment disorder with depressed mood was not 
manifested during the veteran's service and was not 
currently objectively demonstrated on the most recent VA 
psychiatric examination, and there is no medical evidence 
linking any such disorder to service or the service-
connected PTSD.

3. The veteran's claims for service connection for a left eye 
disorder and for an adjustment disorder with depressed 
mood are not plausible.  

4. The veteran's tinea versicolor is manifested by a seasonal 
skin rash with slight, if any, exfoliation, exudation, or 
itching during its active phase which is on a non-exposed 
surface or small area.  

5. The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as a depressed mood, 
anxiety, difficulty sleeping, and mild memory loss for 
recent events; the clinical findings do not show 
occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, 
judgment, thinking, or mood shown by accompanying 
symptoms, or that the PTSD severely impairs his ability to 
establish and maintain effective or favorable 
relationships with people or to obtain or retain 
employment.

6. The veteran's residuals of a right fifth finger shell 
fragment wound are manifested by a well-healed, non-tender 
scar which does not limit the function of the finger.

 
CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
a left eye disorder.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

2. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
an adjustment disorder with depressed mood.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).

3. A compensable rating for tinea versicolor is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1998 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.20, 4.118, Code 
7806 (1998).

4. A 50 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including § 4.132, Code 9411 (as in effect prior to 
November 7, 1996) and § 4.130, Code 9440 (1998).

5. A compensable rating for right fifth finger shell fragment 
wound residuals is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, including 
§ 4.118, Codes 7803, 7804, 7805 (1998).

  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was injured 
by an exploding grenade in January 1970.  He sustained a 
right parietal scalp wound, and right neck, right shoulder, 
right fifth finger, and chest wounds without neurological 
deficit.  There was no artery or nerve involvement.  The 
wounds were debrided and irrigated under general anesthesia, 
and there was no significant wound trauma.  The scalp, neck, 
right shoulder and right fifth finger wound were sutured 
several days later.  In March 1970, the veteran was treated 
for tinea versicolor.  In September 1970, he complained of a 
rash on his trunk, spreading to his arms.  The impression was 
tinea versicolor.  On separation examination in January 1971, 
the veteran gave a history of eye trouble and skin diseases.  
His skin, eyes, lungs and chest, head, face, neck and scalp 
were normal on clinical evaluation, and neurological and 
psychiatric examinations were negative for abnormalities.  
His vision was 20/20 bilaterally.  

Post-service, on April 1994 VA examination of the veteran's 
right hand, he could not completely extend his right fifth 
finger.  The examination report indicated that he was left-
handed.  There was a 2 centimeter scar over the right hand 
palmar surface across the metacarpal phalangeal (MP) joint, 
which was not fixed or tender.  There were no anatomical 
defects.  The right fifth finger lacked 5 millimeters of 
flexion in touching the right palm.  All other fingers 
touched the palm.  He could touch his fingertips with his 
thumb.  The right proximal interphalangeal (PIP) joint of the 
little finger lacked 10 degrees of full extension.  He had 
good, normal dexterity for gripping objects.  Following X-
rays, the impressions were benign cystic lesion in the head 
of the third metacarpal bone, and no evidence of acute 
trauma, arthritis or any other abnormality.  The diagnosis 
was right little finger shell fragment wound, with minor 
limitation of motion in the PIP joints.  

On April 1994 VA eye examination, the veteran gave a history 
of his eyes being burned, the left more severely than the 
right, in a rocket explosion.  He was unable to see for four 
days.  The impression was normal neuro-ocular findings with 
refractive error (presbyopia).  

On April 1994 VA dermatological examination, the veteran gave 
a history of a brown scaly dermatitis on his torso since 
service in Vietnam.  This was treated with shampoo and 
lotion, but it recurred.  The examiner noted a brown, scaly 
dermatitis, mostly on his upper chest.  The diagnoses 
included tinea versicolor.  

On April 1994 VA psychiatric examination, the veteran 
reported that he had last worked in November 1993, when he 
injured his back.  He thought about Vietnam all the time, 
awakened during the night thinking about it, and worried 
about medical problems relating to it.  Odors and sounds 
reminded him of Vietnam.  He had been able to control his 
problems while he was employed, but they increased in 
severity once he was no longer working.  The diagnoses 
included adjustment disorder with anxious and depressed mood, 
secondary to physical illness and situational factors, 
including inability to work because of surgery and chronic 
pain.  A moderate, recurrent generalized anxiety disorder was 
also diagnosed.  

On VA general medical examination in April 1994, the 
veteran's complaints included an intermittent abdominal rash.  
There was tinea versicolor on the abdomen.  His vision was 
poor and he had a prescription for reading glasses.  Ocular 
movements were normal, the conjunctiva were not pale, and the 
pupils were equal and reactive to light reflex.  

In May 1994, records of medical treatment of the veteran at 
Stevens Clinic Hospital, including records dating from July 
1981 and May 1982, were associated with the claims folder.  A 
May 1982 emergency room report indicates that the veteran was 
treated for a left eye corneal abrasion.  

In an October 1994 rating decision, the RO granted service 
connection and noncompensable ratings for tinea versicolor, 
residuals of neck and scalp shell fragment wounds, and 
residuals of right shoulder and right fifth finger shell 
fragment wounds; service connection for an adjustment 
disorder and for PTSD was denied.  

In an April 1995 statement, the veteran reported his 
inability to discuss with others psychiatric problems arising 
from Vietnam, and he had only spent a few minutes talking 
with the VA examiner during the VA psychiatric examination in 
April 1994.  He contended that his eye problems were 
unrelated to the left eye corneal abrasion for which he was 
treated at Stevens Clinic Hospital, but began when his eyes 
were burned in an explosion in Vietnam.  He stated that his 
skin disorder was manifested by a red upper-body rash which 
became dry and itchy when exposed to sun.

A May 1995 Social Security Administration (SSA) decision 
finding the veteran entitled to a period of disability and to 
disability insurance benefits noted that his primary 
disabling impairments included an adjustment disorder with 
mixed emotional features.  The decision indicated that the 
veteran's credible complaints of severe low back and right 
knee pain and shortness of breath, in combination with an 
adjustment disorder causing moderate difficulty with 
concentration, persistence and pace prevented him from 
performing other work.  

VA medical records dating from June 1994 to June 1995 include 
an April 1995 report with a diagnostic impression of PTSD.  
On May 1995 VA psychiatric evaluation, the impressions 
included PTSD with depression.  The degree of severity of 
psychosocial stressors appeared to be moderately-severe, and 
the highest level of functioning appeared to be 40-45 on the 
Global Assessment of Functioning (GAF) scale.  

On July 1995 VA psychiatric examination, the diagnoses 
included PTSD and severe, chronic major depression.  On 
August 1995 VA general medical examination, ocular movements 
were normal, and the conjunctiva were not pale.  The pupils 
were equal and reactive to light reflex.  The veteran 
reported treatment for depression, anxiety and tension.  The 
diagnoses included depression, anxiety/tension state, and 
PTSD.  

In a February 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating.  

A March 1996 letter to the veteran from the Workers' 
Compensation Division of the West Virginia Bureau of 
Employment Programs indicates that he had received workers' 
compensation benefits.  

At the June 1996 RO hearing on appeal, the veteran testified 
that, although he was never treated for depression in 
service, he was absent without leave for approximately 19 
days because he was unable to cope with his Vietnam 
experiences.  

On VA eye examination in July 1996, the veteran complained of 
frequently seeing a red spot in front of his left eye, close 
vision blurring, and headaches in the back of his head.  The 
assessments included dry eye, low grade left eye iritis, 
peripheral left eye retinal degeneration, and presbyopia.  

On VA dermatological examination in July 1996, discrete and 
confluent areas of dermatitis were noted in the left axilla 
and inguinal regions.  The diagnosis was tinea versicolor.  
The veteran's right fifth finger was itchy, and became raw on 
scratching.  There was a well-healed scar through the volar 
aspect of the MP joint #5, extending to the proximal portion 
of the fifth finger for about one-half inch.  This was mildly 
depressed.  There was no inflammatory change and no 
tenderness.  The diagnoses included right hand shrapnel 
wound.  

On July 1996 VA psychiatric examination, the veteran reported 
that he was in a depressed mood most of the time.  The 
examiner noted that the depression appeared to be separate 
from PTSD and seemed to increase in severity when he injured 
his back in 1993.  The diagnoses included PTSD and 
depression.  

Subsequent to the May 1997 Board Remand Order, VA medical 
records dating from February 1997 to January 1998 were 
associated with the claims folder.  On January 1998 VA 
medical evaluation, the veteran gave a history of receiving 
workers' compensation benefits after sustaining a back injury 
in a mining accident in 1993.  On examination, the eyes were 
clear and without drainage.  The pupils were equal, round, 
and reactive to light and accommodation.  

On January 1998 VA examination, the veteran gave a history of 
having been wounded in action by shell fragments in multiple 
areas, including his right hand.  He said that a shell 
fragment knocked a "chunk" out of his right hand.  He 
complained of a pulling sensation along the lateral aspect of 
the right hand when he extended his fifth finger.  On 
examination, there was a circular scar over the lateral 
aspect of the right fifth metacarpal distally, which curved 
around the base of the little finger.  The scar was 7 
centimeters long and non-tender, movable, flat and not very 
noticeable.  He could touch all fingertips with his thumb, 
and could touch the fingertips to the palmar crease.  He had 
full extension of his little finger, and grip was strong in 
both hands.  There was no sensory deficit in his hand, except 
hypalgesia over the dorsum of the little finger.  The 
examiner did not believe that hypalgesia was secondary to the 
veteran's little finger wound because it had been present 
only since he began to have radicular pain in the right upper 
extremity from his neck.  The diagnosis was old shell 
fragment wound on the lateral aspect of the right hand and 
little finger.  

On January 1998 VA psychiatric examination, the veteran 
indicated that he was able to dress and wash himself.  He 
said that he usually sat at home, watching television and 
reading the newspaper.  He reported that he still had 
problems dealing with his Vietnam experiences.  He had been 
receiving VA psychiatric outpatient treatment, but he 
discontinued treatment to spend more time assisting his wife 
with her health problems.  He complained of depression and 
hopeless, helpless feelings.  He felt tired and run-down and 
had trouble sleeping.  He worried constantly and became 
irritated with his family.  He complained of recurrent 
nightmares and intrusive thoughts about the explosion in 
which he was injured.  Flashbacks were reportedly triggered 
by anything which reminded him of Vietnam.  He complained of 
suicidal thoughts, but had not made any plan to kill himself.  
He had problems with memory blackouts and night sweats.  On 
examination, the veteran was tense, anxious, edgy and 
somewhat depressed.  There was no evidence of active 
hallucinations or delusions.  Attention and concentration 
were impaired, and he had difficulty with mental 
calculations.  He was able to list the days of the week in 
reverse order.  Memory and recall for recent events was 
slightly impaired.  Judgment was intact, and there was no 
evidence of looseness of associations, flight of ideations, 
or pressured speech.  There were no obsessive thoughts or 
compulsive actions.  He denied being actively suicidal or 
homicidal.  The diagnostic impressions included PTSD.  The 
degree of severity of psychosocial stressors was felt to be 
moderate, and the current highest level of adaptive 
functioning appeared to be 60 on the GAF scale.  The examiner 
commented that the veteran continued to have problems with 
PTSD.  He seemed to have managed reasonably well as long as 
he was working, but had been unable to work since a 1993 back 
injury.  He had significant social and occupational 
impairment because of his physical, as well as psychiatric 
difficulties.  His social and occupational impairments were 
felt to be interdependent.    

On January 1998 VA eye examination, the veteran complained of 
problems seeing from his left eye.  His eye felt as if it had 
been bruised when he blinked or palpated that area.  He had 
headaches on the left side of his head.  The assessments 
included blepharitis and old retinal degeneration.  The 
examiner commented that the old retinal lesion was normal and 
had been present for awhile.  The left eye pain was due to 
blepharitis, which the examiner described as an infection in 
the lid margins which could be quite painful and cause 
irritation.  The examiner further opined that blepharitis and 
headaches were not related to an inservice injury.  

On VA dermatological examination in April 1998, the veteran 
gave a history of a rash which recurred each summer.  His 
skin was clear at the time of the examination and he was not 
undergoing treatment.  The examiner noted that the veteran 
had been seen in 1994 and 1996 with discrete and confluent 
hypopigmented, unsightly lesions of tinea versicolor on his 
torso and in the inguinal areas.  The diagnosis was tinea 
versicolor by history, and the examiner noted that the 
disorder was responding well to medication.  

A May 1998 decision of the West Virginia Workers' 
Compensation Division of the Bureau of Employment Programs 
indicates that the veteran had been awarded benefits for 
disabilities not at issue in this appeal; the decision denied 
his claim for a permanent total disability award.  

Extensive medical records of treatment of the veteran relied 
upon by the SSA in its disability determination were 
associated with the claims folder in June 1998.  These 
records included a report of a January 1995 psychiatric 
evaluation at Princeton Psychiatric Associates.  The veteran 
was reluctant to discuss his combat experiences in Vietnam.  
After Vietnam, he had become more socially withdrawn, 
irritable and short-tempered, and he initially had nightmares 
about his traumatic experiences.  He had not been treated for 
these problems, and he denied that they interfered with his 
ability to work.  Following a disabling injury at work in 
November 1993, he had become depressed about his inability to 
work and the limitation of his activities.  

Analysis

Claims for Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  A person who submits a claim for 
benefits under a law administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  The VA shall assist such a claimant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  If he 
has not presented evidence of a well-grounded claim, his 
appeal must fail as to that claim, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A Left Eye Disorder

Although the veteran gave a history of eye trouble on 
separation examination in January 1971, his service medical 
records do not contain findings or a diagnosis of a left eye 
injury or disability.  His vision was 20/20 bilaterally on 
separation examination, and no eye pathology was found.  The 
Board notes that he was treated for a left eye corneal 
abrasion in May 1982, many years after service.  

Refractive error (presbyopia) was diagnosed on April 1994 and 
July 1996 VA eye examinations.  However, under applicable 
regulations, refractive error of the eye is a congenital or 
developmental defect, and is not a disease within the meaning 
of applicable legislation providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  

The assessments on July 1996 VA eye examination also included 
dry eye, low grade left eye iritis, and peripheral left eye 
retinal degeneration.  The assessments on January 1998 VA eye 
examination included old left eye retinal degeneration and 
left eye blepharitis.  However, no medical opinion relates 
any current eye disorder to military service or any incident 
thereof, and the examiner in January 1998 specifically opined 
that the left eye blepharitis was not related to an inservice 
injury.  In view of the lack of findings of left eye 
pathology in service and the evidence first showing left eye 
pathology many years post service, and in the absence of 
medical evidence linking any current left eye disorder to 
service, the Board finds that the claim for service 
connection for a left eye disorder is not well-grounded, and 
the appeal is denied.  

An Adjustment Disorder with Depressed Mood

The Board notes that the veteran acknowledged in testimony at 
the June 1996 RO hearing on appeal that he was never treated 
for depression in service, and that the service medical 
records show no complaints, findings, or diagnosis of a 
psychiatric disorder.  An adjustment disorder was diagnosed 
on April 1994 VA psychiatric examination, and the May 1995 
SSA decision listed the veteran's impairments as including an 
adjustment disorder.  However, there is no medical opinion in 
the record linking the onset of an adjustment disorder to 
military service or any incident thereof.  

The veteran testified in June 1996 that he was absent without 
leave for some         19 days during service due to his 
inability to cope.  However, other evidence of record, 
including the veteran's DD-214 (Armed Forces of the United 
States Report of Transfer or Discharge), does not corroborate 
any time lost due to unauthorized absences.  

A July 1996 VA psychiatric examination contained an 
assessment of an adjustment disorder, but the examiner opined 
that it appeared to be separate from the veteran's service-
connected PTSD, and that it seemed to increase in severity 
when he injured his back in 1993.  The most recent 
psychiatric examination of the veteran in January 1998 did 
not include any finding or diagnosis of an adjustment 
disorder.  As the record shows no adjustment disorder in 
service; no adjustment disorder separate from the diagnosed 
service-connected PTSD was shown present on the most recent 
VA psychiatric examination; and no medical opinion links the 
adjustment disorder diagnosed many years post service with 
service or any incident thereof, the Board finds that the 
veteran's claim for service connection for an adjustment 
disorder with depressed mood is not well-grounded, and the 
appeal is denied.  

Claims for Increased Ratings

The Board finds that the veteran's claims for increased 
ratings for tinea versicolor, PTSD and right fifth finger 
shell fragment wound residuals are "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The U.S. Court of 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1999) (hereinafter, the "Court") has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Tinea Versicolor

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Tinea versicolor is rated by analogy to eczema.  38 C.F.R. 
§ 4.20.  A noncompensable rating is warranted for eczema with 
slight, if any exfoliation, exudation or itching which is on 
a non-exposed surface or small area.  A 10 percent rating 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Code 7806.  

The Board notes the veteran's complaints of a skin disorder 
which is manifested by a seasonal rash which reportedly 
occurs in the summer.  While the active phase of the disorder 
during that time of the year reportedly results in parts of 
the veteran's skin becoming dry and itchy on exposure to sun, 
the evidence as a whole, including the clinical findings on 
VA examinations of 1994, 1996, and 1998, does not show that 
the tinea versicolor is manifested by exfoliation, exudation, 
or itching and involves an exposed surface or extensive area 
such as to warrant a 10 percent rating.  The tinea was 
clinically evaluated as "discrete" in 1996; the skin was 
clear in 1998, at which time the tinea was noted to be 
responding well to medication; and the veteran has not 
complained of manifestations of tinea during the fall, 
winter, or spring.  Even during its limited active phase, the 
tinea has not been shown to affect an exposed surface or an 
extensive area.  The veteran's contentions have been 
considered, but the preponderance of the evidence is against 
the claim for a compensable rating for tinea versicolor, and 
the appeal is denied.      

PTSD

The Court has held that, where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply, 
unless Congress provided otherwise or permitted the VA to do 
otherwise, and the VA did so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  New criteria (the current criteria) for 
rating psychiatric disabilities have been in effect since 
November 7, 1996.  

Under the rating criteria in effect prior to November 7, 1996 
(the former criteria), a 10 percent rating is warranted for 
PTSD when there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A           30 percent rating is warranted where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A    50 
percent rating requires that the ability to establish and 
maintain effective or favorable relationships with people be 
considerably impaired, and that by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).  

Under the current criteria for rating psychiatric disorders, 
a 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  

Following a careful review of the record, the Board finds 
that the current diagnostic criteria are more favorable to 
the veteran than the former criteria, and that an increased 
rating to 50 percent is warranted under the current criteria.  
The report of the January 1998 VA psychiatric examination 
shows that the veteran has a depressed mood, anxiety, 
difficulty sleeping and mild memory loss for recent events.  
The examiner characterized his social and occupational 
impairment as significant and due to physical and psychiatric 
disabilities.  Under the circumstances, the Board finds that 
the evidence supports an increased rating to    50 percent, 
and the appeal is granted to this extent.

However, a 70 percent rating is not warranted under the 
current criteria because the evidence does not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; intermittently illogical, irrelevant, or obscure 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Neither is a 70 percent rating warranted under the former 
criteria, because the evidence does not show that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
that his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  While the evidence shows that 
the veteran becomes irritated with his family, he has 
nonetheless chosen to accept the responsibility of spending 
more time with his spouse, assisting her with her health 
problems.  The VA examiner in January 1998 also reported 
that, while the veteran had problems with PTSD, he managed 
reasonably well as long as he was working, and he became 
unable to work due to disabilities other than PTSD.  
Moreover, the examiner's GAF score of 60 indicates an 
assessment of no more than moderate PTSD symptoms or moderate 
difficulty in social or occupational functioning.  Thus, the 
evidence does not show that the veteran's service-connected 
PTSD causes severe impairment in his ability to obtain or 
retain employment.  

Right Fifth Finger

Noncompensable rating have been assigned to the veteran's 
right fifth finger shell fragment wound residuals and right 
(minor) shoulder shell fragment wound residuals.  It is 
undisputed that he sustained shell fragment wounds to his 
right fifth finger and right shoulder in a rocket explosion 
in service.  However, the injuries affect two separate body 
functions, and the Board thus finds that they warrant 
separate ratings.  See 38 C.F.R. § 4.25(b) (1998).  
Therefore, the claim for a compensable rating for right fifth 
finger shell fragment wound residuals shall be considered 
separately from the claim for a compensable rating for right 
(minor) shoulder shell fragment wound residuals.  

Under the applicable criteria, a 10 percent rating is 
warranted for superficial scars which are poorly nourished, 
with repeated ulceration, or which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Codes 7803, 
7804.  Scars may also be evaluated on the basis of any 
related limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Code 7805.  

VA dermatological examination of July 1996 showed a well-
healed, non-tender scar on the right fifth finger which was 
mildly depressed but without inflammatory change.  On January 
1998 VA examination of the veteran's hand and fingers, there 
was a right fifth finger scar which again was noted to be 
non-tender.  He had full extension of the little finger and 
grip was strong in both hands.  Hypalgesia over the dorsum of 
the little finger was noted, but the examiner opined that 
this was not secondary to the right fifth finger shell 
fragment wound.  In the absence of clinical findings of a 
poorly nourished scar with repeated ulceration, or a tender 
and painful scar on objective demonstration, or that the scar 
limits the function of the right fifth finger, the Board 
finds that the criteria for a compensable rating for a scar 
as a residual of a right fifth finger shell fragment wound 
have not been met.  The veteran's contentions have been 
considered, but the preponderance of the evidence is against 
the claim for a compensable rating for right fifth finger 
shell fragment wound residuals, and the appeal is denied.  


ORDER

Evidence of well-grounded claims not having been submitted 
with respect to the issues of service connection for a left 
eye disorder and an adjustment disorder with depressed mood, 
the appeals are denied.  Compensable ratings for tinea 
versicolor and for right fifth finger shell fragment wound 
residuals are denied.  

A 50 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary benefits.  


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a) (1998).  The Court has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred, 
and obtaining adequate VA examinations; the Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

With respect to the claim for service connection for 
bilateral hearing loss, it is undisputed that the veteran had 
combat service, that he complained of left ear hearing loss 
shortly after being injured in a rocket explosion, and that 
he complained of ear trouble and hearing loss on the January 
1971 separation examination.  His ears were normal on 
separation examination in January 1971.  Pure tone 
thresholds, in decibels, were as reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

The Board finds that the report of identical pure tone 
thresholds throughout the entire span of audiometric testing, 
together with the veteran's combat service and inservice 
complaints of hearing loss, raises the inference that the 
audiometric testing on the separation examination may not 
have been accurate.  

In a July 1984 evaluation, an audiologist at the Princeton 
Audiology/Speech Pathology Clinic (Princeton Clinic) opined 
that the veteran's hearing loss was probably a noise-related 
hearing loss, and that the conductive component on the right 
was related to scarring of the tympanic membrane in 1970.  
However, that opinion is contradicted by the May 1998 
assessment of a VA audiological examiner who opined that the 
veteran had no chronic disease due to acoustic trauma in 
Vietnam, and that his further hearing loss was related to 
noise trauma and aging.  

The Board observes that the May 1998 VA examiner's opinion 
appears to be based on evidence that the veteran was also 
exposed to excessive noise after service.  In the July 1984 
Princeton Clinic evaluation, the veteran gave a 13-year 
history of excessive noise exposure from working in coal 
mines without ear protection.  At the June 1996 RO hearing on 
appeal, he testified that he had been around noisy equipment 
for a few years while working in the coal mines, but 
expressed his belief that the noise was not excessive, and 
added that he was required to wear hearing protection while 
working.  Given the foregoing, the Board finds that the 
veteran should be afforded a VA otological examination to 
clarify the nature and etiology of his bilateral hearing 
disorder.  

With respect to the claim for service connection for 
peripheral neuropathy as secondary to Agent Orange/herbicide 
exposure, the May 1997 Board Remand Order directed the RO to 
afford the veteran a VA neurological examination to determine 
whether he had peripheral neuropathy of the extremities and, 
if so, its etiology; specifically, whether it was secondary 
to exposure to herbicide agents.  On the January 1998 VA 
neurological examination of the veteran, the examiner noted 
that reports of a myelogram were not available for review.  
The examiner indicated that, in view of the veteran's 
complaints of persistent right upper extremity numbness with 
right hand weakness, a referral for electromyographic (EMG) 
and nerve conduction velocity (NCV) studies was recommended 
to determine whether there was evidence of nerve root or 
peripheral nerve injury.  

On May 1998 VA neurological examination of the veteran, the 
diagnoses included chronic numbness and paresthesia of the 
hands and feet, thought to be mild peripheral neuropathy.  
The examiner opined that exposure to Agent Orange might have 
caused the peripheral polyneuropathy, including sensory 
impairment of the extremities, and it was felt  that 
additional EMG and NCV studies might identify evidence of 
significant peripheral polyneuropathy.  The Board notes that 
these studies have not been accomplished, and finds that they 
are necessary prior to an appellate decision on this issue, 
inasmuch as it remains unclear whether the veteran has 
peripheral neuropathy of the extremities, and if so, the 
etiology thereof must be ascertained.  

With respect to the claim for service connection for 
residuals of a chest shell fragment wound, the May 1997 Board 
Remand Order directed the RO to afford the veteran a VA 
examination to determine whether he had residuals of a chest 
shell fragment wound.  It is undisputed that the veteran was 
wounded in service, and the examination was sought to 
determine whether there were any scars or retained foreign 
bodies associated with the chest wound.  A July 1996 VA 
dermatological examination of the veteran included the 
examiner's note that there was a very small nodule about the 
size of a pinhead in the inferomedial aspect of the medial 
end of the clavicle, and the VA examiner in January 1998 
described a slight irregularity over the left clavicle on the 
medial end which was also present on the right clavicle at a 
similar location, but no definitive medical finding has been 
made as to whether the veteran has residuals of a chest shell 
fragment wound.  The Board finds that this must be clarified 
prior to an appellate decision on this issue.  

With respect to the claims for compensable ratings for right 
(minor) shoulder shell fragment wound residuals and for 
residuals of neck and scalp shell fragment wounds, the May 
1997 Board Remand Order directed the RO to afford the veteran 
VA examinations to determine the current degrees of severity 
of those residuals.  The muscle groups involved were to be 
identified, and the locations of any retained foreign bodies 
were to be reported.  The examiner was to comment on the 
degree of limitation of motion due to pain, impairment of 
endurance, weakened movement, excess fatigability, deformity 
or (where applicable) atrophy of disuse.  

The Court has held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that if there is further limitation of motion due to 
pain, such a finding must be considered in rating the 
severity of the musculoskeletal disability at issue.  
Additionally, in Stegall v. Brown, 11 Vet. App. 268, 271 
(1998), the Court held that a Remand Order by the Court or 
the Board imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the Order.  

January 1998 VA examinations evaluating the veteran's neck 
indicated that there were retained foreign bodies in the soft 
tissues of the neck, but did not indicate whether there was 
muscle injury associated with the retained foreign bodies.  
Additionally, no finding was made as to whether there was any 
impairment resulting from multiple small shell fragments in 
the soft tissue of the scalp.  Findings with respect to range 
of motion of the cervical spine were reported, but the 
September 1998 Supplemental Statement of the Case (SSOC) 
issued by the RO did not consider or address limitation of 
neck motion due to pain in adjudicating the claim as to this 
issue.  

January 1998 VA examinations evaluating the veteran's right 
shoulder indicated injury to the right deltoid muscle of 
Muscle Group III, and findings as to limitation of motion 
were reported.  However, the September 1998 SSOC did not 
consider or address limitation of right shoulder motion due 
to pain in adjudicating the claim as to this issue.  

In light of the foregoing, the claims for service connection 
for bilateral hearing loss, peripheral neuropathy as 
secondary to Agent Orange/herbicide exposure, and residuals 
of a chest shell fragment wound, and for compensable ratings 
for right (minor) shoulder shell fragment wound residuals and 
for residuals of neck and scalp shell fragment wounds are 
REMANDED to the RO for the following action:

1. The veteran should be afforded a 
special VA otological examination to 
determine the nature and etiology of 
any current bilateral hearing loss.  
The claims folder and a copy of this 
Remand Order must be made available to 
the examiner prior to the examination 
so that he may review the veteran's 
military and medical history, to 
specifically include the audiometric 
test results obtained on separation 
examination of January 1971.  Such 
tests as the examining physician deems 
necessary should be performed, to 
include audiometric testing.  The 
otologist should furnish an opinion 
for the record as to whether it is at 
least as likely as not that any 
bilateral hearing loss is the result 
of noise exposure in service, as 
alleged by the veteran, or whether it 
is a result of post-service noise 
exposure.  The reasons and clinical 
findings which form the basis for the 
opinion should be clearly set forth.

2. The veteran should be afforded a 
special VA neurological examination to 
determine whether he has peripheral 
neuropathy of the extremities, and if 
so, its etiology, specifically, 
whether it is secondary to exposure to 
Agent Orange or other herbicide 
agents.  The claims folder and a copy 
of this Remand Order must be made 
available to the examiner prior to the 
examination so that he may review the 
veteran's military and medical 
history.  Such tests as the examining 
physician deems necessary should be 
performed, including recommended EMG 
and NCV studies.  If acute and/or 
subacute peripheral neuropathy is 
diagnosed, the examiner should furnish 
an opinion for the record as to 
whether it is at least as likely as 
not that transient peripheral 
neuropathy appeared within weeks or 
months of exposure to Agent Orange or 
any other herbicide agent and resolved 
within two years of the date of onset.  
The reasons and clinical findings 
which form the basis for the opinion 
should be clearly set forth.  

3. The veteran should be afforded a 
special VA orthopedic examination to 
determine (a) whether he has any 
current residuals of a chest shell 
fragment wound, to include any scars 
or retained foreign bodies; (b) the 
current degree of severity of his 
right (minor) shoulder shell fragment 
wound residuals; and (c) the current 
degree of severity of his residuals of 
neck and scalp shell fragment wounds.  
The claims folder and a copy of this 
Remand Order must be made available to 
the examiner prior to the examination 
so that he may review the veteran's 
military and medical history.  Such 
tests as the examining physician deems 
necessary, including   X-rays, should 
be performed.  The examiner should 
specifically comment for the record as 
to whether the veteran has any scar(s) 
or retained foreign bodies associated 
with the chest wound he sustained in 
service.  He should identify any and 
all muscle groups affected by the 
shell fragment wounds, and describe 
the impairment resulting from such 
injuries, including muscle injuries.  
He should also comment on the location 
(including depth) of any retained 
foreign body.  In evaluating the 
degree of severity of the residuals 
affecting the right shoulder and neck, 
range of motion studies should be 
performed, and the examiner should 
comment for the record as to the 
degree of additional limitation of 
motion, if any, which is due to pain, 
impairment of endurance, weakened 
movement, excess fatigability, 
deformity or atrophy of disuse.  See 
DeLuca.

4. In each case, the RO's notices to the 
veteran informing him of each 
scheduled VA examination should inform 
him of the potential consequences of 
38 C.F.R. § 3.655(b) (1998) on his 
claims should he fail to report for 
the examinations without good cause. 

5. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development has been 
completed.  Thereafter, the RO should 
review the evidence and determine 
whether the veteran's claims for 
service connection for bilateral 
hearing loss, peripheral neuropathy as 
secondary to Agent Orange/herbicide 
exposure, and residuals of a chest 
shell fragment wound, and for 
compensable ratings for right (minor) 
shoulder shell fragment wound 
residuals and residuals of neck and 
scalp shell fragment wounds may be 
granted.  If any claim is denied, the 
veteran and his representative should 
be furnished an appropriate SSOC and 
given a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Acting Member, Board of Veterans' Appeals



 

